PER CURIAM.
This is an original proceeding in prohibition wherein relator, the Board of Election Commissioners, seeks to prohibit the circuit court from issuing its order dated August 18, 1978. The circuit court ordered that: (1) relator permit an inspection not to exceed three working days of the voting machine counters, the tally sheets, the voter registration cards, and the voter identification certificates of the primary election of August 8, 1978, for the First Congressional District of Missouri by three teams of two members each, to be designated by relator, one member to be from the Republican Party and one member to be from the Democratic Party, all of whom shall be non-residents of the First Congressional District, said members to serve as Deputy Election Commissioners to carry out the inspection and to be compensated by respondents herein (plaintiffs below) at the rate of pay designated by statute; (2) relator also permit Gerald Peckinuk, Lauren Brubaker, and Or-rin Ellis to participate in the inspection on behalf of respondent; (3) relator is temporarily enjoined from taking any further action with regard to any of the above described voting machine counters, tally sheets, voter registration cards, and voter identification certificates; and (4) respondents deposit into the registry of the court $500.00 as security as provided by law, including payment of the special commissioners as provided above. The circuit court further ordered that its order would not become effective until the $500.00 bond is deposited or August 22, 1978 at 2:00 p. m., whichever is later.
The issue in the proceeding is very limited; the question is whether the circuit court had the authority to issue this order. See, e. g., State ex rel Vogel v. Campbell, 505 S.W.2d 54, 58 (Mo. banc 1974); State ex rel. T. J. H. v. Bills, 504 S.W.2d 76 (Mo. banc 1974). We have examined the pleadings, the federal statutes1 cited by respondent, and our state primary election contest *670statutes,2 which constitute a code unto themselves, see State ex rel. Camillo v. Hess, 458 S.W.2d 721 (Mo.App.1970), and as such defines and limits the jurisdiction of the circuit court in election contests. See, e. g., State ex rel. Phillips v. Barton, 300 Mo. 79, 91, 254 S.W. 85, 89 (banc 1923); State ex rel. Craig v. Grimm, 542 S.W .2d 335, 337 (Mo.App.1976). We are convinced that the circuit court has acted in excess of its jurisdiction in issuing the order herein set forth. See Moore v. City of Pacific, 534 S.W.2d 486, 500-01 (Mo.App.1976) (federal constitutional and statutory grounds); State ex rel. Bonzon v. Weinstein, 514 S.W.2d 357, 362-63 (Mo.App.1974) (Missouri election contest statutes).
For this reason the preliminary writ of prohibition is made absolute.
All Judges concur.

. 28 U.S.C. § 1343 et seq.; 42 U.S.C. § 1983 et seq.


. § 115.527 et seq. RSMo Supp. 1977 (effective Jan. 1, 1978).